DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Lewis on 9/22/2021.

The application has been amended as follows: 
IN THE CLAIMS:

The entire recitation of claim 16 has been replaced with ---16. A hoisting device comprising: 
a body;
a hoisting rope;
a rope drum arranged in connection with the body, on which a first end of the hoisting rope is fastened and around which the hoisting rope winds;
a hoisting part which ascends and descends, by means of the hoisting rope;
a fastening device of a second end of the hoisting rope, the fastening device forming a loop around a fastening point on the body, wherein a spiral groove is formed around a surface of the loop at least two revolutions, each revolution being 360 degrees, and wherein a part of the hoisting rope adjacent to the second end of the hoisting rope is received in the spiral groove; and 
               a fastening arrangement which locks the second end of the hoisting rope to the fastening device, preventing the second end from being pulled out of the fastening device.---.



In claim 18 line 4, the phrase “said fastening device of the hoisting rope” has been changed to ---said fastening device---.

REASONS FOR ALLOWANCE
Claims 16, 18-29 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Yudate US Pub. 2017/0107084 in view of EP 3193039 (IDS) teaches a rope drum, hoisting part, fastening device and arrangement but does not specifically disclose 
a fastening device of a second end of the hoisting rope, the fastening device forming a loop around a fastening point on the body, wherein a spiral groove is formed around a surface of the loop at least two revolutions, each revolution being 360 degrees, and wherein a part of the hoisting rope adjacent to the second end of the hoisting rope is received in the spiral groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654